Citation Nr: 1228884	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim originally came before the Board in June 2008 where the Board remanded the issues for additional development.  The Board, then, denied the claim in an April 2009 decision, but vacated the decision and remanded the claims once again in December 2009 for due process concerns.

The case was most recently brought before the Board in August 2011 where it was once again remanded for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The right knee and right hip issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's low back disability, to include degenerative disc disease with protrusions and stenosis, has not been medically attributed to his military service or any service-connected disability, to include his service-connected left thigh and left knee disabilities.  

2.  The Veteran's left hip disability, to include bursitis and chondromalacia, has not been medically attributed to his military service or any service-connected disability, to include his service-connected left thigh and left knee disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for a left hip disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in September 2005 and an additional letter sent in May 2006.  The claims were subsequently readjudicated in supplemental statements of the case (SSOCs), most recently in June 2012.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The Veteran was afforded VA examinations in January 2006, December 2010 (with a March 2011 addendum), and September 2011.  The combination of the opinions reached in these examinations are adequate and based on thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection (Low Back and Left Hip)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is decades after service. 

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of a low back or left hip disorder.  The Veteran, in fact, mainly claims his low back and left hip disorders were developed over time due to overcompensating for his service-connected left thigh and left knee disabilities. 

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

During the course of this appeal, VA amended 38 C.F.R. § 3.310 (effective October 10, 2006), to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Again, the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses directly related to the low back or left hip.  The records do indicate he suffered a puncture wound on the distal aspect of the lateral left thigh on or around July 1973 by his rifle.  This wound became infected and eventually caused a calcified hematoma mass.  The Veteran complained of both left thigh and left knee pain stemming from this injury.  Aside from the left thigh wound, the Veteran was also treated for left knee injuries in service.  The Veteran's separation examination in October 1973 notes left thigh and left knee diagnoses, but is silent as to any complaints or diagnoses related to the low back or left hip.

In a June 1976 rating decision, service connection was granted and an initial 30 percent rating assigned for post-operative residuals, injury, left thigh.  In a March 1983 rating decision, the rating was reduced to 10 percent, effective June 1983.  

After service, it is clear the Veteran continued to have complications related to his left thigh and left knee, to include post-service surgeries.  The Veteran has undergone multiple excisions of a reoccurring hematoma on his left thigh as well as left knee surgeries.  VA outpatient records are silent with regard to the low back and left hip for decades.  More recent records do indicate complaints and treatment for low back and left hip pain, but none of these outpatient treatment records relate his low back and left hip pain to his active military service or any service-connected disability.

The claims are complicated because after service the Veteran suffered significant fall injuries in 1986 and 2004.  Indeed, the Veteran quit working as a custodian in 2005 due to the injuries from these falls.  Neither of these falls primarily related to the low back or left hip, but the Veteran told the December 2010 VA examiner he injured his back in the second fall.  

The Veteran was afforded a VA examination in January 2006.  At that time, the examiner noted the Veteran's military history, as well as injuries from post-service falls.  On examination, however, the examiner found no left hip abnormality and hip x-rays were within normal limits.  The examiner did not diagnose the Veteran with any low back disorder, but it is not clear from the report whether the low back was examined at that time.  

In a February 2006 rating decision, service connection was granted and an initial 10 percent rating assigned for post-operative residuals, anterior cruciate ligament and lateral meniscus tear, left knee, effective August 2005.  

The Veteran was provided a new VA examination in December 2010.  Although the examiner provided a medical opinion related to the low back and left hip, the examiner did not actually examine these joints.  Rather, the physical examination was limited to the left knee.  Thereafter, the examiner opined that the Veteran's excision of the calcified hematoma "...would have no bearing on his left knee as it did not involve the joint (it was not intra-articular).  Therefore all of the other joints and the back that he relates this to being secondary to his left knee are unrelated to the service also."

The Board determined the opinion was inadequate for several reasons: the physical examination was limited to the left knee; the examiner opined that the already service-connected left knee disability was not related to service and, therefore, none of the conditions claimed as secondary to that disability could be due to service.  

The examiner provided an addendum to his opinion in March 2011 and opined that the service-connected left hip and left thigh disabilities would not be etiological factors in the development of any bilateral hip, lower back or right knee condition.  Specifically, the examiner found no medical literature or study to support the contention that the Veteran's service-connected disabilities would cause or be related to the development of any hip, knee of spine condition.  Rather, the examiner concluded it is more likely than not that these conditions are a result of aging, musculoskeletal deconditioning and a genetic predisposition to developing these conditions.

The Board determined that the March 2011 addendum did not completely cure the inadequacies of the December 2010 VA examination because the examiner did not address aggravation and there was still no physical examination of the low back and left hip.  

As such, the Board remanded this claim again to afford the Veteran a new VA examination.

At a September 2011 VA examination conducted pursuant to the Board's remand instructions, the examiner physically examined all relevant joints, to include the low back and left hip.  The Veteran reported insidious onset of back and left hip pain, without history of injury.  The diagnoses were degenerative disc disease (DDD) of the lumbar spine with stenosis and lumbar radiculopathy and left hip trochanteric bursitis and chondromalacia.  

Following a review of the claims folder, the examiner noted that service treatment records were silent as to any complaints or treatment related to the spine or left hip and, therefore, neither of these conditions were likely directly related to service.  

As for the secondary claim, the examiner opined that the Veteran's low back and left hip conditions are not secondary to or aggravated by the service-connected knee or thigh conditions.  The examiner's opinion was based on the evidence and, similar to the March 2011 addendum opinion, a review of "accepted, credible, peer-reviewed orthopedic/medical literature."  The examiner found no basis for concluding conditions of a knee and/or thigh with or without altered gait pattern would cause or aggravate conditions of the spine or left hip.  

The Board finds this opinion persuasive as it was based on a thorough physical examination and a complete review of the claims folder.  Also compelling, there is no competent evidence relating the Veteran's low back and/or left hip to his service-connected disabilities or any other incident of his military service.  Indeed, there are consistent medical opinions to the contrary.

The Board has considered any and all possible theories of recovery in this case and remanded the claim several times to ensure adequate medical opinions based on all the evidence.  The Board has also considered the Veteran's statements and why he feels his left thigh and left knee disabilities caused or aggravated his spine and left hip disorders.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Board finds the medical evidence adequately addressed the Veteran's lay statements and the most recent VA opinion was expressed with medical knowledge and experience.  Accordingly, the Board finds the medical evidence of record more persuasive than the Veteran's lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Accordingly, the Board concludes service connection of the low back and left hip must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities is denied.

Entitlement to service connection for a left hip disability, to include as secondary to service-connected excision of mass from distal left thigh and left knee disabilities is denied.


REMAND

The Veteran believes his right knee and right hip disorders are either directly related to his military service or caused or aggravated by his service-connected left thigh and left knee disabilities.

These claims have been remanded previously many times to secure an adequate VA opinion; however, the VA examinations of record are inadequate and insufficient to decide these specific two claims.  See also Barr, 21 Vet. App. at 312.  

The Veteran's service treatment records indicate the Veteran was seen in December 1972 complaining of ankle and knee swelling.  While it is unclear which knee was treated, the notation also indicates right knee x-rays were taken at the time and returned within normal limits.  In September 1973, the Veteran was seen complaining of pain in the right upper leg and treated with hot packs.  The October 1973 separation examination, did not note any right knee, right thigh, or right hip abnormality on exit from the military.

VA examinations conducted in January 2006, December 2010 and March 2011 did not address whether the Veteran's right knee or right hip were directly related to his military service.  The September 2011 VA examiner addressed both direct service connection and secondary service-connection, but relied on incorrect factual premises in offering a negative opinion.  That is, the examiner found "no evidence of any treatment or complaints" of hip pain and right knee pain while on active duty.  The examiner found the service treatment records to be "silent" as to these two conditions.  

As explained above, the service treatment records are not "silent" as to these two conditions and indeed the Veteran did seek treatment for right knee pain and right upper thigh pain while on active duty.  

A new VA examination is necessary.  The VA should also take this opportunity to obtain any and all recent VA outpatient treatment records from May 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's recent VA outpatient treatment records from May 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for an orthopedic examination to determine the current nature and likely etiology of any right knee or right hip disorder(s) found.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have any right hip or right knee disorder(s)?  If so, identify the specific diagnosis.    

(b)  If the answer to (a) is yes, for each diagnosed disability, answer the following:

(i)  is it at least as likely as not (50 percent probability) that any currently diagnosed right hip and/or right knee disorder was incurred in or is otherwise related to service in light of in-service treatment for right upper thigh pain and right knee swelling?  

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected left thigh and/or left knee disabilities caused or aggravated any currently diagnosed right hip and/or right knee disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right hip and or right knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


